DETAILED ACTION

	This action is responsive to amendments and arguments filed 08/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 50-68 are rejected under 35 U.S.C.103 as being unpatentable over Ward (2009/0103730) as modified by Hathaway (2009/0048971).
	As to claims 50, 63 and 66: Ward teaches a method comprising:
	receiving, by a computer, a cryptogram from a user device, the cryptogram based at least upon a primary account number (paragraph 0034, wherein the information is a cryptogram explained in paragraph 0037 as an encrypted symmetric key, using a public/private key pairing);
 	transmitting, by the computer, to a server computer, a request for dynamic account information, the request including the cryptogram, wherein the server computer validates the cryptogram and sends the dynamic account information to the computer after validating the cryptogram (paragraphs 0034-0035, figure 3, explains receiving the account information including cryptographic information, then generating a transaction certificate and sending it to the card);
 	receiving, by the computer, the dynamic account information (explained above); and
 	conducting, by the computer, an interaction using the dynamic account information (explained in paragraph 0035, this certificate allows for a transaction).
	Ward is silent as to that the computer receives the dynamic account information by a server and that the computer conducts an interaction with this number via a merchant computer.
	Hathaway teaches a merchant device (110) which communicates with a computer (104) and a decryption server (108) which delivers the dynamic account number which is used in this multi-partied transaction (figure 5 showing the various elements that communicate the dynamic account number, paragraphs 0023, 0045-0047).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Ward with the teachings of Hathaway so that the security of the transaction can be increased by allowing a remote processing server to calculate the dynamic number, thereby decreasing the likelihood of fraud.  Furthermore, Hathaway expresses that configurations including various third party elements to the transaction can be added or removed without destroying the invention (paragraph 0023), so it would be obvious to input a merchant device and a server because the account number being communicated could work without undue testing in many different iterations of devices that are required for specific transaction types.
	As to claim 51: Ward teaches that the user device is a payment card (paragraph 0002).
	As to claim 52: Ward teaches that the user device is a card (paragraph 0002).
	As to claim 53: Ward teaches that the dynamic account information comprises a dynamic PAN (explained in paragraph 0035, the certificate is generated based on the transmitted PAN).
	As to claim 54: Ward teaches that the cryptogram based at least upon at least the primary account number and a counter (paragraph 0035, including the key).
	As to claim 55: Ward teaches that the computer receives the cryptogram via a contactless communication (paragraph 0023).
	As to claim 56: Ward teaches that the contactless communication is an NFC communication (paragraph 0023).
	As to claim 57: Ward teaches that the computer is a mobile phone (figure 1).
	As to claim 58: Ward teaches that the cryptogram is a dynamic card verification value (paragraphs 0033-0036, paragraph 0049, where the scenario is validating a card).
	As to claim 59: Ward teaches that the server computer validates the cryptogram by at least verifying that a counter value used to form the cryptogram is valid (paragraphs 0033-0036, paragraph 0049, private/public key encryption).
	As to claim 60: Ward teaches transmitting, by the computer, a serial number of a verification token associated with the computer (paragraph 0060).
	As to claim 61: Ward teaches that the verification token is in the computer (paragraph 0060).
	As to claim 62: Ward teaches that the computer is a mobile phone (figure 1).
	As to claim 64: Ward teaches that the computer is a mobile phone and the user device is a card (paragraph 0002, figure 1).
	As to claim 65: Ward teaches that the computer comprises a card reader coupled to the processor; and wherein the user device is a card (paragraph 0018).
	As to claim 67: Ward teaches that the dynamic account information comprises a dynamic PAN and a device verification value (paragraphs 0035, 0045)
	As to claim 68: Ward teaches receiving a test message from the computer; and
 	verifying the test message before transmitting the dynamic account information to the computer (claims 2-4).

Response to Amendment
	The independent claims and dependent claims which express the dynamic account number are amended to include a merchant device and a server device.

Response to Arguments
Applicant’s arguments with respect to claims 50-68 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims are newly rejected by Ward as modified by Hathaway (2009/0048971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876